COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CHADI AZZAM,                                  §              No. 08-17-00137-CR

                       Appellant,               §                 Appeal from the

  v.                                            §           County Criminal Court No. 1

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                        State.                  §               (TC# 20160C01451)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 22, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 22, 2018.


       IT IS SO ORDERED this 22nd day of January, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.